Citation Nr: 0527415	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-18 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for history of a gun 
shot wound of the left shoulder (formerly, with minute 
triangular osseous fragment) (left shoulder wound herein), 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for status post 
fracture of the left inferior pubic ramus (formerly, with 
slight radiographic irregularity) (left hip wound herein), 
currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from October 1966 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in New York, New York.  The June 2000 RO decision 
denied claims of entitlement to increased ratings, in excess 
of 10 percent evaluations, for service-connected left 
shoulder and left hip wounds.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of those claims.  

2.  The veteran's service-connected history of a gun shot 
wound of the left shoulder is characterized by a normal range 
of motion of the left shoulder, with no abnormality on 
radiographic studies, three well healed scars, and complaints 
of occasional pain, resulting in no more than moderate 
overall impairment.  

3.  The veteran's service-connected status post fracture of 
the left inferior pubic ramus of the left hip is 
characterized by medical evidence currently indicating a 
normal range of motion of the left hip, with no abnormality 
on repeated radiographic studies, and complaints of 
occasional pain, resulting in no more than moderate overall 
impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a 10 percent 
rating are not met for history of a gun shot wound of the 
left shoulder.  38 U.S.C.A. § 1151, 5107 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5301 (2004).  

2.  The criteria for an evaluation in excess of a 10 percent 
rating are not met for status post fracture of the left 
inferior pubic ramus.  38 U.S.C.A. § 1151, 5107 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5299-5316 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for increased ratings, in excess of 10 percent 
evaluations, for service-connected left shoulder and left hip 
disorders; the evidence that would be necessary to 
substantiate each of these claims on appeal; and whether each 
claim on appeal has been fully developed in accordance with 
the VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims on appeal were received at the RO in 
February 1999 and denied in an RO decision of June 2000, 
prior to the enactment of VCAA in November 2000.  The RO 
provided notice of VCAA in December 2003, after the initial 
RO decision to deny the claims on appeal in June 2000, but 
prior to the readjudication of the claims in a February 2004 
supplemental statement of the case (SSOC).  Any defect with 
respect to the timing of the VCAA notice, as to the claims 
for increased ratings on appeal, was harmless error for the 
reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims on appeal were readjudicated in the February 2004 SSOC 
provided to the veteran.  The veteran has also been provided 
with every opportunity to submit evidence and argument in 
support of his claims on appeal, and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting argument in March 2004-at which 
time he indicated that he had no additional evidence to 
identify or to submit.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to both claims on 
appeal, the Board concludes that to decide this appeal would 
not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  However, the veteran has 
denied receiving any treatment regarding either of the claims 
on appeal.  Additionally, the RO afforded the veteran VA 
examinations in May 2000 and in August 2002.  

The record also indicates that the veteran was provided with 
a copy of the June 2000 and June 2003 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support each of the claims on 
appeal.  The general advisement was reiterated in the 
Statement of the Case (SOC) dated in September 2000 and SSOC 
dated in February 2004.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to the claims for increased ratings.  

Disability Rating Claims-General Considerations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The factors to be considered in evaluating disabilities 
residual of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2). A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring. A history with regard to this type of injury should 
include prolonged hospitalization in service for treatment of 
wound, consistent complaints of cardinal signs and symptoms 
of muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area. Also, 
muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Left Shoulder Gun Shot Wounds

The veteran asserts that his left shoulder wound has become 
more painful over the years, and that it interferes with his 
employment as a security guard, limiting his ability to lift 
heavier objects and to stand for extended periods of time.  

Disability arising from an injury to the shoulder (Muscle 
Group I) is evaluated in accordance with 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  Under Diagnostic Code 5301, for the 
minor side, as here, a 10 percent rating is warranted if the 
disability is "moderate" (a 10 percent rating is also 
warranted for the major extremity); a 20 percent rating is 
warranted if the disability is "moderately severe"; and a 
30 percent rating is warranted if the disability is "severe."  

Service medical records do not document the circumstances of 
the veteran's service-connected left shoulder wound injury.  
That is, service medical records show a left hip fracture 
which was sustained by enemy gun fire in December 1967 during 
the veteran's tour of duty in the Republic of Vietnam.  On 
separation examination in November 1970, notation was made of 
"bullet wounds" of the left shoulder in the deltoid and 
axilla areas.  See also, VA examination report, August 1975, 
and RO decision, September 1975.  

VA examination reports of May 2000 and August 2002 
demonstrate minimal left shoulder findings, with normal range 
of motion of the left shoulder and normal 
X-ray studies.  The veteran is noted to have retired 
recently.  The veteran reported occasional pain in the left 
shoulder which is aggravated by wet weather.  Range of motion 
testing was accomplished with sufficient comfort.  Three scar 
wounds of the left shoulder, 1.5, 2, and 2 inches in length, 
were found to be "healed," with some slight adhesion.  The 
veteran denied any treatment for his left shoulder wound.  
The diagnosis was status post wound of the left shoulder.  

The clinical nature of both the history of the injury, and 
the limited nature of the current clinical findings, warrant 
no more than the current 10 percent rating under all 
applicable Diagnostic Codes, including Diagnostic Code 5301.  
Specifically, a moderately severe Group 1 muscle injury would 
anticipate a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The veteran is not shown 
to have had a history of prolonged hospitalization, and 
current objective findings do not include indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, loss 
of strength or endurance.  The criteria for an evaluation in 
excess of 10 percent are not met under 38 C.F.R. § 
4.56(d)(3).  

The evidence of record also demonstrates that the veteran's 
service-connected left shoulder disorder has required no 
treatment or hospitalization during the entire appeal period.  
While the veteran asserts that his left shoulder disability 
interfered with his duties as security guard, there is no 
objective medical evidence of record which demonstrates that 
any such impairment is more than that which is already 
contemplated by a 10 percent evaluation.  

The Board has also considered the application of separate 
ratings on account of the veteran's left shoulder scars.  A 
10 percent disability rating for superficial scars requires 
that they be poorly nourished, with repeated ulceration, 38 
C.F.R. § 4.118, Code 7803; or that they be tender and painful 
on objective demonstration, 38 C.F.R. § 4.118, Code 7804.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.  Repeated 
VA examinations of May 2000 and August 2002 show that the 
veteran's three left shoulder scars are not painful, 
malnourished or ulcerated.  A such, these scars do not meet 
the criteria for a separate 10 percent rating under the above 
criteria.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is not in 
approximate balance, but, rather, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for left shoulder disability.  38 U.S.C.A § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  

Left Hip Wounds

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected left hip wound 
on account of pain and fatiguability-resulting in his having 
to take shorter assignments in his (former) occupation of 
security guard.  

The veteran is in receipt of service connection for injuries 
sustained in combat in December 1967.  The veteran was 
treated for a possible fracture of the left inferior pubic 
ramus in December 1967.  There was no nerve of artery 
involvement.  The injury was found to be "well healed" on 
physical examination at separation from service in November 
1970.  

The veteran's left hip injury wound is rated as 10 percent 
disabling under Diagnostic Code 5316, which governs the 
function of Muscle Group XVI, flexion of the hip, 38 C.F.R. § 
4.73.  The muscles involved are pelvic girdle group 1 which 
includes the (1) psoas, (2) iliacus, and (3) pectineus.  Id.  
A slight injury to this muscle group warrants a 
noncompensable rating.  Id.  A moderate injury to this muscle 
group is evaluated as 10 percent disabling, while a 
moderately severe injury and a severe injury are evaluated as 
30 percent and 40 percent disabling, respectively. Id.  

The function of Muscle Group XVII is the following: extension 
of the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  38 C.F.R. § 4.73, Diagnostic Code 5317.  
The muscles involved are pelvic girdle group 2 which includes 
the (1) gluteus maximus, (2) gluteus medius, and (3) gluteus 
minimus.  Id.  A slight injury to this muscle group warrants 
a noncompensable rating.  Id.  A moderate injury to this 
muscle group is evaluated as 20 percent disabling, while a 
moderately severe injury and a severe injury are evaluated as 
40 percent and 50 percent disabling, respectively.  Id.  

Repeated VA examinations of May 2000 and August 2002 reveal 
that the veteran's left hip has full range of motion, with 
sufficient comfort, and no abnormalities shown on repeated X-
ray studies.  Neither the history of the initial inservice 
injury, nor the objective clinical findings warrant an 
evaluation in excess of 10 percent for a moderately disabling 
injury of the left hip.  While the veteran certainly 
experiences occasional pain and discomfort of the left hip, 
no medical evidence of record suggesting impairment which is 
greater than that which is already contemplated by a 10 
percent evaluation for moderate disability.  The veteran's 
left hip requires no treatment, in-patient or out-patient, 
and the findings on repeated VA examinations are very 
limited.  Neither the history of the injury, nor the current 
findings, suggest disability which is more than moderate-
warranting no more than a 10 percent disability evaluation 
under applicable law and regulations.  

Additional Considerations

An increased rating may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).


The Board finds no evidence that either the veteran's left 
shoulder or left hip disabilities present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1. The Board finds that the two 
10 percent schedular evaluations in this case are not 
inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization for his left hip or left 
shoulder disorder-indeed, he denies any treatment what-so-
ever.  The veteran has not offered any objective evidence of 
any increased symptoms due to his left shoulder and left hip 
disorders which would render impractical the application of 
the regular schedular standards. Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

The findings needed for an evaluation in excess of 10 percent 
are not demonstrated in the evidence of record as to the 
veteran's service-connected left shoulder and left hip 
disorders.  Since the preponderance of the evidence is 
against the claims for evaluations in excess of 10 percent 
for the veteran's two disabilities at issue on appeal, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).  The 
claims on appeal are denied as the preponderance of the 
evidence is against each.  




ORDER

The claim for an evaluation in excess of 10 percent for a gun 
shot wound of the left shoulder is denied.  

The claim for an evaluation in excess of a 10 percent rating 
for status post fracture of the left inferior pubic ramus is 
denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


